Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10748540.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, and 14 of the instant application includes all of the features of claims 1, 9, 13, and 17 of U.S. Patent No. 10748540.  It would have been obvious to one of ordinary skill in the art to omit the step of discarding or modifying as such limitations are extrapolated from their dependent forms, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"

Present claims					Conflicting
1. A method implemented by one or more processors comprising: identifying, based on processing received user input, a request to perform a vehicular function; generating, based on the request to perform the vehicular function, an action data structure that includes an action associated with the request to perform the vehicular function; determining a vehicular state of a vehicle associated with the request to perform the vehicular function based on first sensor data associated with the vehicle, wherein the vehicular state includes a plurality of first attributes; determining a request state associated with the request to perform the vehicular function based on second sensor data associated with the vehicle, wherein the request state includes a plurality of second attributes; comparing the plurality of second attributes of the request state to the plurality of first attributes of the vehicular state; and in response to determining one or more of the plurality of second attributes of the request state do not match one or more of the plurality of first attributes of the vehicular state: modifying the action data structure to generate an alternative action data structure that includes an alternative action identified based on the request to perform the vehicular function; and causing the alternative action included in the alternative action data structure to be provided for presentation to a user that provided the user input via a client device of the user or a head unit of the vehicle.


8. A method implemented by one or more processors comprising: identifying, based on processing received user input, a request to perform a vehicular function; generating, based on the request to perform the vehicular function, an action data structure that includes an action associated with the request to perform the vehicular function; determining a vehicular state of a vehicle associated with the request to perform the vehicular function based on first sensor data associated with the vehicle, wherein the vehicular state includes a plurality of first attributes; determining a request state associated with the request to perform the vehicular function based on second sensor data associated with the vehicle, wherein the request state includes a plurality of second attributes; comparing the plurality of second attributes of the request state to the plurality of first attributes of the vehicular state; and in response to determining one or more of the plurality of second attributes of the request state do not match one or more of the plurality of first attributes of the vehicular state: discarding the action data structure; generating a notification that indicates the action included in the action data structure was not performed; and causing the notification to be provided for presentation to a user that provided the user input via a client device of the user or a head unit of the vehicle.
1. A system to validate vehicular functions, comprising: a natural language processor component executed by a data processing system to receive, via an interface of the data processing system, an input audio signal; the natural language processor component to parse the input audio signal to identify a request, a vehicle associated with the request, and a fulfilment interface associated with the request and the vehicle; a direct action application programming interface to generate, based on the request, a first action data structure; and a validation engine to: determine a vehicular state of the vehicle associated with the request based on a first set of sensor data, the vehicular state comprising a first plurality of attributes; determine a request state based on the request and a second set of sensor data, the request state comprising a second plurality of attributes; compare the second plurality of attributes of the request state to the first plurality of attributes of the vehicular state; and transmit, based on one of the second plurality of attributes of the request state matching one of the first plurality of attributes of the vehicular state, the first action data structure to the fulfilment interface to execute a function associated with the first action data structure.


9. The system of claim 1, comprising: the natural language processor component to parse a second input audio signal to identify a second request associated with the vehicle; the direct action application programming interface to generate, based on the second request, a second action data structure; and the validation engine to: determine a second request state based on the second request, the second request state comprising a third plurality of attributes; modify the second action data structure based on an attribute of the third plurality of attributes not matching an attribute of the first plurality of attributes of the vehicular state.


13. The system of claim 1, comprising: the natural language processor component to parse a second input audio signal to identify a second request associated with the vehicle, the second input audio signal received from a client device; the direct action application programming interface to generate, based on the second request, a second action data structure; and the validation engine to: discard the second action data structure based on a user attribute state of a user associated with the client device.




Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claims 1 and 14: identifying, based on processing received user input, a request to perform a vehicular function; generating, based on the request to perform the vehicular function, an action data structure that includes an action associated with the request to perform the vehicular function; determining a vehicular state of a vehicle associated with the request to perform the vehicular function based on first sensor data associated with the vehicle, wherein the vehicular state includes a plurality of first attributes; determining a request state associated with the request to perform the vehicular function based on second sensor data associated with the vehicle, wherein the request state includes a plurality of second attributes; comparing the plurality of second attributes of the request state to the plurality of first attributes of the vehicular state; and in response to determining one or more of the plurality of second attributes of the request state do not match one or more of the plurality of first attributes of the vehicular state: modifying the action data structure to generate an alternative action data structure that includes an alternative action identified based on the request to perform the vehicular function; and causing the alternative action included in the alternative action data structure to be provided for presentation to a user that provided the user input via a client device of the user or a head unit of the vehicle. And as in claim 8: identifying, based on processing received user input, a request to perform a vehicular function; generating, based on the request to perform the vehicular function, an action data structure that includes an action associated with the request to perform the vehicular function; determining a vehicular state of a vehicle associated with the request to perform the vehicular function based on first sensor data associated with the vehicle, wherein the vehicular state includes a plurality of first attributes; determining a request state associated with the request to perform the vehicular function based on second sensor data associated with the vehicle, wherein the request state includes a plurality of second attributes; comparing the plurality of second attributes of the request state to the plurality of first attributes of the vehicular state; and in response to determining one or more of the plurality of second attributes of the request state do not match one or more of the plurality of first attributes of the vehicular state: discarding the action data structure; generating a notification that indicates the action included in the action data structure was not performed; and causing the notification to be provided for presentation to a user that provided the user input via a client device of the user or a head unit of the vehicle.
The above claims are deemed allowable given the complex nature of vehicular and request state attribute comparison condition for transmittal of an action and subsequent conditional modification or omission of action thereof. The prior closest prior art teaches one for one multi-nodal state analysis such as vehicle position using ultra sonic sensor compared to odometer and/or LIDAR for example. Mathematically speaking the prior art amounts to a singular state in an array which is formed unlike a matrix of states with 2 or more sensor comparisons. Further a request related state is not analogous to a vehicle, passenger, or driver position. Prior art exists which covers vehicle commands and comparison of speech features/attributes to a database/model to identify a user. Further other prior art exists which alters whether a user can perform an operation e.g. if the vehicle state is “in-motion” a driver cannot access GPS via voice command but a passenger can. This operation is performed by identifying a user with sensors e.g. microphone or seat weight which is in direct relation to vehicle state and voice command. The prior art utilizes database comparison to a first or second set but not sets compared with one another within specific types of request and vehicle state as precisely claimed as a whole. It is not suggested that such passenger and driver features are compared with one another for transmittal of an action. The prior art would thus fall short given that sensor data is independent with respect to other sensors while only sharing a command which is spoken by two users and not a single user or single utterance detected per se. Therefore the prior art fails to teach or suggest the complex claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20110257973 A1	Chutorash; Richard J. et al.
Vehicle passenger tracker

US 20090055180 A1	Coon; Bradley S. et al.
Vehicle ASR

US 6230138 B1	Everhart; Charles Allen
Plurality of ASR in vechiles


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov